Name: 88/36/EEC: Commission Decision of 10 December 1987 authorizing certain Member States temporarily to take additional measures as regards Denmark to protect themselves against the introduction of Corynebacterium sepedonicum (Only the French, English and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural activity
 Date Published: 1988-01-26

 Avis juridique important|31988D003688/36/EEC: Commission Decision of 10 December 1987 authorizing certain Member States temporarily to take additional measures as regards Denmark to protect themselves against the introduction of Corynebacterium sepedonicum (Only the French, English and Dutch texts are authentic) Official Journal L 020 , 26/01/1988 P. 0033 - 0034*****COMMISSION DECISION of 10 December 1987 authorizing certain Member States temporarily to take additional measures as regards Denmark to protect themselves against the introduction of Corynebacterium sepedonicum (Only the French, English and Dutch texts are authentic) (88/36/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot (1), and in particular Article 9 (2) thereof, Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of potato ring rot from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger; Whereas a Member State may also take such measures where another Member State informs it of confirmed contamination by potato ring rot; Whereas Ireland and the United Kingdom notified the other Member States and the Commission, at the time of adoption of Directive 80/665/EEC, that they were maintaining measures banning the introduction into their territories of potatoes originating in Denmark, because of potato ring rot known to occur there; Whereas France notified the other Member States and the Commission in 1983 that it was laying down certain additional requirements applicable to potatoes originating in Denmark, with a view to strengthening protection against the introduction of potato ring rot from Denmark; Whereas the Netherlands notified the other Member States and the Commission in 1987 of the adoption of measures banning the introduction into its territory of potatoes originating in Denmark, again because of the risk of introducing potato ring rot from that Member State; Whereas it is well known that potato ring rot has occurred in Denmark for more than 25 years; Whereas Denmark has implemented an eradication programme the early results of which have suggested it to be effective; Whereas, in particular, since 1984 the entire potato stock material has been renewed by cleaned and healthy material; whereas since 1986 both seed potatoes and ware potatoes may be produced in Denmark only where they derive from such cleaned and healthy stock material; Whereas, moreover, Denmark has set up appropriate production, processing and distribution structures, aimed at preventing reinfections of potatoes produced under the above conditions; Whereas the results of intensive official surveys, including testing carried out in accordance with the established Community method for the detection and diagnosis of Corynebacterium sepedonicum, carried out in Denmark on potatoes harvested there in 1986, have so far confirmed that potatoes produced in Denmark at least since 1986 may be deemed to be free from potato ring rot; Whereas, nevertheless, precautionary measures should be taken on a temporary basis to consolidate this conclusion, before the situation in Denmark is treated as entirely the same as that in the other Member States, in which potato ring rot is not known to occur; these precautionary measures should complete the control patterns which Denmark has set up under Directive 80/665/EEC in respect of its entire potato production, and they would be without prejudice to the phytosanitary inspections which may be carried out by the introducing Member States under the Community plant health regime; Whereas the additional measures adopted by France, Ireland, the Netherlands and the United Kingdom should therefore be made more flexible from the beginning of the 1987/88 production year onwards; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 France, Ireland, the Netherlands and the United Kingdom are hereby authorized, for a period expiring on 30 June 1990, to require that, in addition to the conditions laid down in Article 2 of Directive 80/665/EEC, potato tubers (Solanum tuberosum L.) originating in Denmark may enter their territories only where they have been subjected to official testing according to the established Community method for the detection and diagnosis of Corynebacterium sepedonicum, on a sample of at least 200 tubers per 25 tonnes maximum, drawn officially per grower from each lot intended for introduction into the relevant Member State, and have been found free, in this testing, of potato ring rot. Article 2 The Member States referred to in Article 1 shall adjust the additional measures which they adopted as regards Denmark with a view to protecting themselves against the introduction of Corynebacterium sepedonicum in such a manner that they comply with the provisions of Article 1. Article 3 This Decision shall be repealed or amended if and when a case of potato ring rot is detected on potatoes originating in Denmark, either under the control patterns set up by Denmark under Directive 80/665/EEC, or in the official tests carried out in accordance with the provisions of Article 1, or on any other occasion. Article 4 This Decision is addressed to the French Republic, Ireland, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 10 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 180, 14. 7. 1980, p. 30.